Case 1:18-cv-24743-DPG Document 27 Entered on FLSD Docket 08/14/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION



  JOMAR MAYSONET,                               Case No. 1:18-cv-24743-DPG
                Plaintiff,                      STIPULATION OF DISMISSAL
         v.                                     OF DEFENDANT CAPITAL ONE
                                                BANK (USA), N.A. WITH
                                                PREJUDICE
  CAPITAL ONE BANK (USA), N.A.,
               Defendant.


         Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Jomar Maysonet and
  Defendant Capital One Bank (USA), N.A., (“Capital One”), by and through undersigned
  counsel, hereby stipulate that this action and all claims and defenses asserted therein be
  dismissed with prejudice as to Capital One. Each party shall bear their own attorneys’ fees,
  costs and expenses.
         Respectfully submitted this 14th day of August 2019.

   /s/ Aaron M. Swift                            /s/ Jenny N. Perkins
   Aaron M. Swift, FBN 0093088                   Jenny N. Perkins, FBN 77570
   Swift, Isringhaus & Dubbeld, P.A.             Ballard Spahr LLP
   10460 Roosevelt Blvd. N., Suite 313           1735 Market Street, 51st Floor
   St. Petersburg, FL 33716                      Philadelphia, PA 19103
   T: (727) 490-9919                             T: (215) 864-8378
   aswift@swift-law.com                          perkinsj@ballardspahr.com

   Attorneys for Plaintiff,                      Counsel for Defendant
   Jomar Maysonet                                Capital One Bank (USA), N.A.




                                                                       STIPULATION OF DISMISSAL
                                             -1-
Case 1:18-cv-24743-DPG Document 27 Entered on FLSD Docket 08/14/2019 Page 2 of 2



                              CERTIFICATE OF SERVICE

         I hereby certify that on August 14, 2019, I electronically filed the foregoing with
  the Clerk of the Court using the ECF system, which will send notice of such filing to all
  attorneys of record in this matter. Since none of the attorneys of record are non-ECF
  participants, hard copies of the foregoing have not been provided via personal delivery or
  by postal mail.


                                                  /s/ Lia Ruggeri




                                                                    STIPULATION OF DISMISSAL
                                            -2-
